WALSH, J.
Plaintiff, a passenger in the bus of the defendant, was injured by reason of a collision between the bus and an automobile driven by one Edward J. Brown, at Moon’s Cut *105Bridge on tlie main road between Providence and Natick, on December 7, 1926.
For plaintiff: Rosenfeld & Hagan.
For defendant: Earl A. Sweeney and Clifford Whipple.
The evidence is conclusive that Brown, just before and at the time of the accident, was intoxicated to such an extent as to render him unfit to operate an automobile upon the public highway. The plaintiff contended that the bus turned suddenly to its left side of the road and struck Brown’s car, which was proceeding in the opposite direction and on its lawful side of the road at the time. Defendant’s version was that Brown was approaching a right hand curve in the road at the time; that he did not “make the curve” but kept straight ahead at its beginning and crossed to his left hand side of the road and struck the bus which was then and there on its lawful side of the road. Brown, one William De Franco and one Carmine Senerchia testified as to facts which tended to substantiate plaintiff’s contention. The story of the bus driver was strongly corroborated by a number of passengers in the bus and by other witnesses who were on the highway at the time.
The strong preponderance of the credible testimony in the case seems to us to be with the defendant and it would be an injustice in our opinion to let the verdict stand.
Defendant’s motion for a new trial granted.